As filed with the Securities and Exchange Commission on August 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. The Osterweis Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 76.3% Aerospace & Defense - 4.3.% DigitalGlobe, Inc.* $ Goodrich Corp. Honeywell International, Inc. Beverages - 2.1% Diageo Plc - ADR Chemicals - 2.4% FMC Corp. Nalco Holding Company Commercial Services & Supplies - 6.7% Avery Dennison Corp. Copart, Inc.* Republic Services, Inc. Containers & Packaging - 3.2% Crown Holdings, Inc.* Diversified Consumer Services - 2.0% Apollo Group, Inc.* Electronic Equipment, Instruments& Components- 2.2% Agilent Technologies, Inc.* Food & Staples Retailing - 2.7% Safeway, Inc. Food Products - 5.5% Cosan Limited *1 Dean Foods Corp.* Nestle SA1 Unilever NV - ADR Gas Utilities - 4.9% QEP Resources, Inc. Questar Corp. Health Care Equipment & Supplies - 5.4% Gen-Probe Inc.* Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services - 4.1% HealthSouth Corp.* Laboratory Corp. of America Holdings * Hotels, Restaurants & Leisure - 0.2% Carrols Restaurant Group, Inc. * Insurance - 4.0% Symetra Financial Corp. * Transatlantic Holdings, Inc. Internet Software & Services - 2.5% 940,640 VeriSign, Inc. * IT Services - 1.7% Redecard SA 2 Multi-Utilities - 1.1% Sempra Energy Oil, Gas & Consumable Fuels - 3.3% Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals - 9.0% Bayer AG - ADR Biovail Corp. 1 Johnson & Johnson Valeant Pharmaceuticals International * Software - 6.8% CA, Inc. Compuware Corp. * Websense, Inc. * Water Utilities - 2.2% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost$729,948,117) PARTNERSHIPS & TRUSTS - 6.4% Oil, Gas & Consumable Fuels - 6.4% Energy Transfer Equity L.P. Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $50,677,920) Principal Amount Value BONDS - 4.0% CONVERTIBLE BONDS - 1.1% Media - 0.8% Regal Entertainment Group $ 8,075,000 6.250%, 03/15/2011 2 Wireless Telecommunication Services - 0.3% NII Holdings, Inc. 2.750%, 08/15/2025 TOTAL CONVERTIBLE BONDS (Cost$10,501,807) CORPORATE BONDS - 2.9% Aerospace & Defense - 0.4% DigitalGlobe, Inc. 10.500%, 05/01/2014 Auto Components - 1.0% Stoneridge, Inc. 11.500%, 05/01/2012 Nondepository Credit Intermediation - 0.7% SLM Corp. 4.500%, 07/26/2010 Wireless Telecommunication Carries - 0.8% Millicom International Cellular SA 10.000%, 12/01/2013 TOTAL CORPORATE BONDS (Cost$29,778,676) TOTAL BONDS (Cost$40,280,483) Shares Value SHORT TERM INVESTMENT - 15.2% Federated U.S. Treasury Cash Reserve, 0.000%3 TOTAL SHORT TERMINVESTMENTS (Cost$154,911,709) Total Investments in Securities-101.9% (Cost$975,818,229) Liabilities in Excess of Other Assets - (1.9)% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt * Non-income producing security. 1Foreign issued security 2 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2010, the value of these securities amounted to $8,216,313 or 0.8% of net assets. 3 Seven-day yield as of June 30, 2010 The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Osterweis Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ Partnerships & Trusts $ $ Convertible Bonds $ $ Corporate Bonds $ $ Short-Term Investments $ $ Total Investments in Securities $ The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Principal Amount Value BONDS - 88.4% CONVERTIBLE BONDS - 24.6% Aerospace & Defense - 0.5% Gencorp, Inc. $ 5,500,000 4.063%, 12/31/20391 $ Beverages - 1.0% Central European Distribution Corp. 3.000%, 03/15/2013 Capital Markets - 0.9% Knight Capital Group, Inc. 3.500%, 03/15/20151 Chemicals - 1.2% Ferro Corp. 6.500%, 08/15/2013 LSB Industries, Inc. 5.500%, 07/01/20121 5.500%, 07/01/2012 Computers & Peripherals - 1.6% Sandisk Corp. 1.000%, 05/15/2013 Diversified Consumer Services - 0.8% Regis Corp. 5.000%, 07/15/2014 Stewart Enterprises, Inc. 3.125%, 07/15/2014 Electronic Equipment, Instruments & Components- 1.5% L-1 Identity Solutions, Inc. 3.750%, 05/15/2027 Food & Staples Retailing - 1.4% Spartan Stores, Inc. 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies - 0.7% Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/20121 Hotels, Restaurants & Leisure - 1.4% Icahn Enterprises, L.P. 4.000%, 08/15/20131,2 Internet Software & Services - 2.1% Savvis, Inc. 3.000%, 05/15/2012 IT Services - 0.5% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Leisure Equipment & Products - 2.0% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 Marine- 0.2% Dryships Inc. 5.000%, 12/01/2014 Media - 0.5% Lions Gate Entertainment Corp. 2.938%, 10/15/2024 Oil, Gas & Consumable Fuels - 1.9% Bill Barrett Corp. 5.000%, 03/15/2028 Penn Virginia Corp. 4.500%, 11/15/2012 Rentech, Inc. 4.000%, 04/15/2013 Professional Services - 2.7% School Specialty, Inc. 3.750%, 08/01/2023 3.750%, 11/30/2026 Software - 2.5% Cadence Design System, Inc. 2.625%, 06/01/20151 Mentor Graphics Corp. 2.003%, 08/06/20232 6.250%, 03/01/2026 Specialty Retail - 1.2% Charming Shoppes, Inc. 1.125%, 05/01/2014 Group 1 Automotive, Inc. 3.000%, 03/15/20201 TOTAL CONVERTIBLE BONDS (Cost$241,359,818) CORPORATE BONDS - 63.8% Aerospace & Defense - 1.8% DigitalGlobe, Inc. 10.500%, 05/01/2014 Triumph Group, Inc. 8.625%, 07/15/20181 Auto Components - 1.4% Stoneridge, Inc. 11.500%, 05/01/2012 Clothing Stores - 1.4% Harvest Operations Corp. 7.875%, 10/15/2011 Coal Mining - 1.0% Arch Western Finance LLC 6.750%, 07/01/2013 Commercial Services & Supplies - 2.2% GeoEye, Inc. 9.625%, 10/01/20151 West Corp. 9.500%, 10/15/2014 Consumer Finance - 0.7% SLM Corp. 4.500%, 07/26/2010 5.450%, 04/25/2011 5.400%, 10/25/2011 Diversified Consumer Services - 0.8% Stewart Enterprises, Inc. 6.250%, 02/15/2013 Diversified Financial Services - 0.5% CEDC Financial Corp. International, Inc. 9.125%, 12/01/20161 Electrical & Electronic Goods Merchant Wholesalers - 0.6% Wesco Distribution, Inc. 7.500%, 10/15/2017 Electrical Equipment - 2.3% Baldor Electric Co. 8.625%, 02/15/2017 Coleman Cable, Inc. 9.000%, 02/15/20181 Food & Staples Retailing - 3.1% Stater Bros. Holdings, Inc. 8.125%, 06/15/2012 Susser Holdings, LLC 8.500%, 05/15/20161 Gas Utilities - 2.3% Ferrellgas Partners, L.P. 6.750%, 05/01/2014 Health Care Providers & Services - 4.0% Hanger Orthopedic Group, Inc. 10.250%, 06/01/2014 HCA, Inc. 7.875%, 02/01/2011 Healthsouth Corp. 10.750%, 06/15/2016 IASIS Capital Corp. 8.750%, 06/15/2014 Rural/Metro Corp. 12.750%, 03/15/2016 Hotels, Restuarants & Leisure - 5.2% Carrols Corp. 9.000%, 01/15/2013 Icahn Enterprises, L.P. 7.750%, 01/15/20161 O Charley's, Inc. 9.000%, 11/01/2013 Royal Caribbean Cruises Ltd. 8.750%, 02/02/2011 11.875%, 07/15/2015 Industrial Conglomerates - 0.4% Otter Tail Corp. 9.000%, 12/15/2016 IT Services - 1.0% Mantech International Corp. 7.250%, 04/15/20181 Machinery - 1.4% Amsted Industries, Inc. 8.125%, 03/15/20181 Manitowoc, Inc. 7.125%, 11/01/2013 Manufacturing - 1.0% 14,009,500 Kraton Polymers LLC 8.125%, 01/15/2014 Media - 5.9% Interpublic Group, Inc. 10.000%, 07/15/2017 Lions Gate Entertainment Corp. 10.250%, 11/01/20161 MDC Partners, Inc. 11.000%, 11/01/20161 Rainbow National Services LLC 8.750%, 09/01/20121 Multiline Retail - 3.9% Dollar General Corp. 10.625%, 07/15/2015 11.875%, 07/15/2017 Saks, Inc. 7.500%, 12/01/2010 9.875%, 10/01/2011 Oil & Gas Extraction - 2.0% Linn Energy, LLC 11.750%, 05/15/2017 Oil, Gas & Consumable Fuels - 1.4% Stone Energy Corp. 8.625%, 02/01/2017 Whiting Petroleum Corp. 7.250%, 05/01/2012 Other Miscellaneous Manufacturing - 1.3% Polypore, Inc. 8.750%, 05/15/2012 Personal Products - 2.1% Elizabeth Arden, Inc. 7.750%, 01/15/2014 Rental & Leasing Services - 1.3% RSC Holdings, Inc. 9.500%, 12/01/2014 United Rentals North America, Inc. 10.875%, 06/15/2016 Road & Rail - 1.2% Hertz Corp. 7.400%, 03/01/2011 7.625%, 06/01/2012 8.875%, 01/01/2014 Semiconductor Manufacturing- 1.9% STATS ChipPAC Ltd. 6.750%, 11/15/2011 Specialty Retail - 2.8% Brown Shoe, Inc. 8.750%, 05/01/2012 Sonic Automotive, Inc. 9.000%, 03/15/2018 Tobacco - 1.6% Alliance One International, Inc. 10.000%, 07/15/2016 10.000%, 07/15/20161 Trading Companies & Distributors - 2.1% H & E Equipment Services, Inc. 8.375%, 07/15/2016 Interline Brands, Inc. 8.125%, 06/15/2014 Wired Telecommunications Carriers - 2.2% Sprint Capital Corp. 7.625%, 01/30/2011 Wireless Telecommunication Carriers - 2.5% Millicom International Cellular SA 10.000%, 12/01/2013 Wireless Telecommunications Services - 0.5% NII Capital Corp. 8.875%, 12/15/2019 TOTAL CORPORATE BONDS (Cost$633,129,539) TOTAL BONDS (Cost$874,489,357) SHORT TERM INVESTMENT - 9.4% Federated U.S. Treasury Cash Reserve, 0.000%3 TOTAL SHORT TERMINVESTMENT (Cost$94,149,350) Total Investmentsin Securities-97.8% (Cost$968,638,707) Other Assets in Excess of Liabilities - 2.2% TOTAL NET ASSETS - 100.0% $ Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2010, the value of these securities amounted to $175,009,588 or 17.4% of net assets. 2 Variable rate security; rate shown is the rate in effect on June 30, 2010. 3 Seven-day yield as of June 30, 2010 The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ 969,661,201 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Osterweis Strategic Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2010. Level 1 Level 2 Level 3 Convertible Bonds $ $ Corporate Bonds $ $ Short-Term Investments $ $ Total Investments in Securities $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Robert M. Slotky Robert M. Slotky, President DateAugust 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Robert M. Slotky Robert M. Slotky, President Date August 25, 2010 By (Signature and Title) * /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date August 23, 2010 * Print the name and title of each signing officer under his or her signature.
